t c memo united_states tax_court tara patrice moore and david moore petitioners v commissioner of internal revenue respondent docket no filed date tara patrice moore and david moore pro sese richard l wooldridge for respondent memorandum findings_of_fact and opinion ruwe judge the commissioner determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties under sec_6662 as follows 1unless otherwise indicated all section references are to the internal continued year deficiency dollar_figure big_number big_number accuracy-related_penalty sec_6662 dollar_figure dollar_figure dollar_figure after concessions by the parties the issues remaining for decision are whether petitioners are entitled to various deductions claimed on schedules c profit or loss from business for and whether petitioners are entitled to noncash charitable_contribution deductions of dollar_figure dollar_figure and dollar_figure for and respectively and whether petitioners are liable for accuracy-related_penalties for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in ohio when they filed their petition continued revenue code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2the parties stipulated that petitioners failed to report cancellation_of_indebtedness_income of dollar_figure and dollar_figure for and respectively failed to report wages of dollar_figure and dollar_figure for and respectively and failed to report retirement income of dollar_figure for the parties further stipulated that petitioners did not receive wages of dollar_figure from the lakota school district in during the years in issue petitioner wife taught classes as a part-time online instructor at dunlap-stone university she testified that she did not have a profit_motive for teaching these classes petitioner wife derived gross_income from her teaching activity of dollar_figure dollar_figure and dollar_figure in and respectively during the years in issue petitioner wife was also employed by general electric ge petitioners timely filed federal_income_tax returns for and petitioners claimed various schedule c deductions which they attributed to petitioner wife’s teaching activity they claimed schedule c deductions of dollar_figure dollar_figure and dollar_figure for and respectively the claimed schedule c deductions resulted in petitioners’ claiming net losses for the teaching activity of dollar_figure dollar_figure and dollar_figure for and respectively petitioners also claimed deductions for noncash charitable_contributions of dollar_figure dollar_figure and dollar_figure for and respectively all of the claimed charitable deductions were for items contributed to goodwill industries goodwill except for a single contribution to dress for success cincinnati dress for success in the parties stipulated that petitioners do not have reliable written records for the noncash contributions the commissioner selected petitioners’ returns for examination internal revenue_agent vanessa sanders was assigned to examine petitioners’ returns she disallowed almost all of petitioners’ claimed schedule c expense deductions and all of their claimed noncash charitable_contribution deductions agent sanders’ immediate supervisor acting group manager beth a hagley personally approved the imposition of the sec_6662 penalties in writing on date the commissioner issued petitioners a notice_of_deficiency petitioners timely filed a petition with this court opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that they are incorrect rule a 290_us_111 petitioners do not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact i petitioners’ claimed deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a indopco 3the only claimed schedule c expense deductions allowed by the commissioner were amounts for depreciation of dollar_figure dollar_figure and dollar_figure for and respectively inc v commissioner 503_us_79 292_us_435 sec_6001 requires the taxpayer to maintain records sufficient to establish the amount of each deduction claimed see also sec_1_6001-1 income_tax regs a schedule c deductions a taxpayer may not fully deduct expenses regarding an activity under sec_162 or sec_212 if the activity is not engaged in for profit sec_183 c see also 94_tc_41 pursuant to sec_183 if an activity is not engaged in for profit no deduction attributable to the activity is allowed except to the extent provided by sec_183 in relevant part sec_183 allows deductions that would have been allowable had the activity been engaged in for profit but only to the extent of the gross_income derived from the activity reduced by deductions attributable to the activity that are allowable without regard to whether the activity was engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 petitioner wife testified that she did not have a profit_motive for her teaching activity accordingly pursuant to sec_183 any deductions that petitioners may be entitled to related to petitioner wife’s teaching activity are limited to the extent of the gross_income derived from the activity sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see 122_tc_305 a trade_or_business expense is ordinary for the purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate or helpful for the development of the business 320_us_467 308_us_488 in contrast sec_262 disallows deductions for personal living or family_expenses if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his or her own making see 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 however sec_274 overrides the cohan_rule with regard to certain expenses see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date under sec_274 the taxpayer must meet stricter substantiation requirements to be allowed a deduction under sec_162 the heightened substantiation requirements of sec_274 apply to any traveling expense including meals_and_lodging away from home any item with respect to an activity in the nature of entertainment amusement or recreation an expense for gifts or the use of listed_property as defined in sec_280f including any passenger automobiles to deduct these expenses the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the expense and the business_purpose of the expense sec_274 see also oswandel v commissioner tcmemo_2007_ tax ct memo lexi sec_185 at even if such an expense would otherwise be deductible sec_274 may still preclude a deduction if the taxpayer does not present sufficient substantiation sec_1_274-5t temporary income_tax regs supra meals and entertainment_expenses petitioners reported meals and entertainment_expenses of dollar_figure and dollar_figure for and respectively the only evidence of these expenses in the record is receipts for meals purchased in during trips to rockford illinois and east lansing michigan petitioner wife seems to have testified that she traveled to rockford for a seminar related to her teaching activity and she submitted a vehicle mileage log that states that she was there for a seminar however petitioners also submitted a report of interview travel expense to hamilton sundstrand for expenses that petitioner wife incurred during the same period as the seminar petitioner wife testified that she went to rockford for the seminar but she had a job interview in rockford and was reimbursed for some expenses the record is void of any documentation proving that petitioner wife attended the seminar petitioner wife testified that she traveled to east lansing for training and she submitted a mileage log that states that she was there for training petitioner wife submitted an expense report for this same trip to ge she testified that she probably put these expenses on her ge credit card that she uses for business_expenses but that she processed the expenses as personal expenses however the report states that none of the expenses were personal further the report states that the purpose of the trip was to attend a michigan state university diversity career fair petitioner wife testified that she attended the diversity career fair but attended training there however she has not produced documentation of the training petitioners have not demonstrated that petitioner wife paid all of the meals and entertainment_expenses that they reported for the expenses that they can demonstrate petitioner wife did actually pay they have not shown a business_purpose and they did not comply with the heightened substantiation requirements accordingly we conclude that petitioners are not entitled to any deductions for meals and entertainment_expenses for or car and truck expenses petitioners reported car and truck expenses of dollar_figure dollar_figure and dollar_figure for and respectively to substantiate the car and truck expenses petitioners submitted a mileage log various receipts and vehicle maintenance bills petitioner wife testified that some of the miles accounted for in the log are actually miles that she traveled through air travel and not in her vehicle on schedules c of their and tax returns petitioners checked the n o box to the question of whether they had evidence to support their vehicle expense deductions petitioners’ car and truck expense deductions are subject_to the heightened substantiation requirements of sec_274 see sec_274 sec_280f as applicable to vehicle expenses sec_274 requires the taxpayer to substantiate by adequate_records the mileage the time and place of use and the business_purpose of the use see solomon v commissioner tcmemo_2011_91 tax ct memo lexi sec_90 at substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the use or expenditure and documentary_evidence eg receipts or bills of certain expenditures see sec_1 c iii income_tax regs sec_1_274-5t temporary income_tax regs fed reg date a log that is kept on a weekly basis is considered contemporaneous for this purpose see sec_1_274-5t temporary income_tax regs fed reg date the level of detail required for substantiating by adequate_records the business use of listed_property depends on the facts and circumstances of such use see id subdiv ii c fed reg the mileage log that petitioners submitted is not entirely accurate additionally with respect to the miles that petitioner wife actually drove it is unclear whether the log was prepared contemporaneously because petitioners indicated on their and tax returns that they did not have evidence to support the miles that they drove the documentation that petitioners provided does not meet the heightened substantiation requirements accordingly petitioners are not entitled to any deductions for car and truck expenses for or legal and professional services expenses petitioners reported legal and professional services expenses of dollar_figure dollar_figure and dollar_figure for and respectively petitioners appear to have reported hair salon expenses as professional services expenses for and these expenses are clearly personal petitioners have not provided any testimony or substantiating documentation for any of the other expenses accordingly petitioners are not entitled to any deductions for legal and professional services expenses for or supplies expenses petitioners reported supplies expenses of dollar_figure dollar_figure and dollar_figure for and respectively it is not clear what expenses petitioners are reporting as supplies expenses they submitted a receipt without a price for batteries purchased in and a printed receipt with a handwritten price for two iphone cases purchased in petitioners have not established a business_purpose for these purchases petitioners have not provided any testimony or substantiating documentation for any other supplies expenses accordingly petitioners are not entitled to any deductions for supplies expenses for or office expenses petitioners reported office expenses of dollar_figure dollar_figure and dollar_figure for and respectively petitioners have not provided any testimony or substantiating documentation for these expenses accordingly petitioners are not entitled to any deductions for office expenses for or other expenses petitioners reported other expenses of dollar_figure dollar_figure and dollar_figure for and respectively they attributed the expenses to internet provider fees printing and faxing membership dues for professional associations and a sec_465 carryover loss petitioners have not provided any testimony or substantiating documentation for these expenses accordingly petitioners are not entitled to any deductions for other expenses for or repairs and maintenance_expenses petitioners reported repairs and maintenance_expenses of dollar_figure dollar_figure and dollar_figure for and respectively petitioners have not provided any testimony or substantiating documentation for these expenses accordingly petitioners are not entitled to any deductions for repairs and maintenance_expenses for or utilities expenses petitioners reported utilities expenses of dollar_figure and dollar_figure for and respectively petitioners have not provided any testimony or substantiating documentation for these expenses accordingly petitioners are not entitled to any deductions for utilities expenses for or b noncash charitable_contribution deductions generally sec_170 allows a deduction for any charitable_contribution made by the taxpayer during the taxable_year if a taxpayer makes a charitable_contribution of property other than money noncash the amount of the contribution is generally equal to the fair_market_value of the property at the time of the contribution see sec_1_170a-1 income_tax regs the nature of the required substantiation depends on the size of the contribution and on whether it is a cash or noncash gift under sec_1_170a-13 income_tax regs a taxpayer is required to substantiate each noncash contribution with a receipt from the donee organization unless doing so is impractical the donee receipt must contain the name of the donee organization the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances id a taxpayer who lacks a receipt is required to keep reliable written records containing among other things the name and address of the donee organization to which the contribution was made the date and location of the contribution a description of the property in detail reasonable under the circumstances including the value of the property and the fair_market_value of the property at the time the contribution was made and the method used to determine fair_market_value id subpara ii see also 136_tc_515 it is clear that petitioners made noncash charitable_contributions to goodwill and dress for success as evidenced by donation receipts however the receipts do not contain descriptions of the donated items petitioners would still be able to substantiate the noncash contributions had they kept reliable written records of the contributions but they stipulated that they failed to do so they therefore have not substantiated the noncash contributions accordingly petitioners are not entitled to any noncash charitable_contribution deductions for or ii sec_6662 accuracy-related_penalties sec_6662 imposes a penalty of on the portion of an underpayment attributable to any one of various factors including n egligence or disregard of rules or regulations and a ny substantial_understatement_of_income_tax sec_6662 and b and only one sec_6662 accuracy- related penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one type of conduct listed in sec_6662 see 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs under sec_7491 the commissioner bears the burden of production with respect to any liability of any individual for any penalty see 116_tc_438 once the commissioner has met his burden of production the burden_of_proof remains with the taxpayer 4the stipulation states petitioners do not have reliable written records as defined in sec_1_170a-13 for the property allegedly donated for any of the taxable years at issue including the burden of proving that the penalties are inappropriate see rule a higbee v commissioner t c pincite compliance with sec_6751 is part of the commissioner’s burden of production for those penalties to which the section applies see graev v commissioner t c slip op pincite date supplementing 147_tc_460 sec_6751 provides subject_to certain exceptions that no penalty shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate the sec_6662 accuracy-related_penalties were properly approved as required by sec_6751 and respondent has proven sufficient facts to satisfy the burden of production as to that issue negligence includes any failure to make a reasonable attempt to comply with the internal revenue laws and the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances sec_6662 see also 85_tc_934 sec_1 b income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs petitioners exhibited a lack of due care by failing to substantiate their schedule c expenses and noncash charitable_contributions thus respondent has met his burden of production with respect to the sec_6662 penalties for negligence the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 petitioners have not adequately explained their failure to properly substantiate their schedule c expenses and noncash charitable_contributions in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule 5the sec_6662 accuracy-related_penalties are based on the amounts of any underpayments of tax which will be determined in a rule computation
